         Case 1:19-cr-00278-PAC Document 71
                                         70 Filed 07/29/20
                                                  07/28/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 28, 2020

BY ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Jose Rodriguez, 19 Cr. 278 (PAC)

Dear Judge Crotty:

        The Government respectfully submits this letter to request that the conference currently set
for July 30, 2020 be adjourned for 14 days. This request is made jointly with Christopher Madiou,
Esq., counsel to defendant Jose Rodriguez. The Government today extended a plea offer to Mr.
Rodriguez, and Mr. Madiou needs time to consult with his client. Should the Court grant the
requested adjournment, the Government respectfully requests, with Mr. Rodriguez’s consent, that
the time from today through the next conference date be prospectively excluded under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interest of justice.

7/29/2020                                     Respectfully submitted,
The July 30 conference is
adjourned to August 12, 2020 at               AUDREY STRAUSS
                                              Acting United States Attorney
11:30 AM. Time is excluded
through July 30, 2020. SO
                                          by: ___/s/__________________________
ORDERED.
                                              Celia V. Cohen
                                              Assistant United States Attorney
                                              (212) 637-2466


cc:    Christopher Madiou, Esq. (by ECF)
